 
 
I 
108th CONGRESS
2d Session
H. R. 4450 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Levin (for himself, Mr. Gutierrez, Ms. Kaptur, Mr. McNulty, Mr. Knollenberg, Mr. Kucinich, Mr. Olver, Mr. Weldon of Pennsylvania, Mr. Payne, Mr. Kildee, Mr. Davis of Illinois, Mr. Hinchey, and Mr. Quinn) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Government of Ukraine to establish a memorial on Federal land in the District of Columbia to honor the victims of the Ukrainian famine-genocide of 1932–1933. 
 
 
1. Findings Congress finds the following: 
(1) Internationally accepted principles of human rights condemn the use of food as a political weapon.  
(2) In the years 1932–1933, Ukraine was ravaged and its people brought to the verge of physical extinction by a famine caused not by natural causes such as pestilence, drought, floods, or poor harvest, but as a consequence of a premeditated policy on the part of the Soviet Government led by Joseph Stalin to crush the nationally conscious Ukrainian people and destroy their national, political, cultural, and religious rights.  
(3) Attempts at intercessions were made by the United States Government during the height of the famine, in the fall/winter of 1932–1933, indicating that it has always been the traditional policy of the United States to recognize events such as the famine-genocide in Ukraine.  
(4) The United States Commission on the Ukraine Famine found in its report filed in 1988 pursuant to Public Law 98–473 that the Ukrainian famine was a deliberate policy of the Soviet Government.  
(5) The Ukrainian famine is considered an unprecedented heinous crime of genocide as defined by the United Nations Genocide Convention.  
(6) Ukrainian communities worldwide plan to commemorate the 75th anniversary of the Ukrainian famine-genocide with appropriate observances to pay tribute to the victims of this tragedy.   
2. Authority to establish memorial 
(a) In generalThe Government of Ukraine is authorized to establish a memorial on Federal land in the District of Columbia to honor the victims of the Ukrainian famine-genocide of 1932–1933.  
(b) Compliance with standards for commemorative worksThe establishment of the memorial shall be in accordance with the Commemorative Works Act (40 U.S.C. 1001 et seq.), except that sections 2(c), 6(b), 8(b), and 10(c) of that Act shall not apply with respect to the memorial.   
3. Limitation on payment of expenses The United States Government shall not pay any expense for the establishment of the memorial or its maintenance.  
 
